DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “A molded body” in line 2, it should be -a molded body-.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 4-17 and 19 recites “A tankless water heater as defined...” it should be -The tankless water heater as defined-.
	Claim 3 is rejected for its incorporation of claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US PG Pub. No. 2008/0285964).
Regarding claim 1:
	Sullivan teaches a tankless hot water heater comprising: a molded body (10) having an inlet and an outlet (32 and 34) that are in fluid communication with one another; a channel (52) extending from the inlet to the outlet; at least one heating element (62) extending through at least a portion of the channel and configured to heat water flowing through the channel; at least one sensor configured to measure temperature of water flowing through the channel prior to coming into contact with the at least one heating element (see paragraph 27); at least one sensor (42) configured to measure flow of water flowing through the channel prior to coming into contact with the at least one heating element; and at least one sensor configured to measure temperature of water flowing through the channel after coming into contact with the at least one heating element (see paragraph 27); and a controller (16) adapted to control heat generated by the at least one heating element based on input from the temperature and flow sensors (see paragraph 27); wherein the molded body has an upper portion (28) and a 

Regarding claim 2:
	Sullivan further teaches the channel comprises at least two straight portions (two of 52 see figure 4) interconnected by a curved portion (upper or lower connected portion of two of 52, see figure 4), with first and second heating elements extending through first and second straight portions (each straight portion has a heating element within it), respectively. 

Regarding claim 4:
	Sullivan further teaches the channel comprises grooves (64) molded in the water channel adapted to create turbulent flow. 

Regarding claim 5:
	Sullivan further teaches the grooves are twisted (see figure 6). 

Regarding claim 6:
	Sullivan further teaches the channel comprises portions having molded grooves and portions that are smooth relative to the portions having grooves (see figure 4 where not all of the portions of the channel are grooved). 


	Sullivan further teaches the water heater comprises a display unit (76) for displaying water temperature (see end of paragraph 28), heater performance data, heater diagnostic data, and/or user selectable inputs. 

Regarding claim 12:
	Sullivan further teaches the heater element comprises a coil that is in direct contact with water (see at least paragraph 22). 

Regarding claim 14:
	Sullivan further teaches a plurality of heating elements extend in respective generally straight portions of the channel (see figure 4). 

Regarding claim 17:
	Sullivan further teaches the flow sensor is a flow rate sensor (see paragraph 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Stebbins et al (US Patent No. 9,341,391).
Regarding claim 3:
	Sullivan teaches all of the above except explicitly the controller independently controls heat generated by the first and second heating elements.
	Stebbins teaches a tankless water heater similar to sullivan including controlling the heating elements independently (see figure 6 and at least column 10, lines 53-57).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Stebbins to include independently controlled heating elements in order to separately control the heating elements if one may be need to be readjusted.

Regarding claim 11:
	Sullivan teaches all of the above except explicitly the controller comprises a microprocessor and memory. 
	Stebbins teaches the controller comprises a processor and memory (See column 8, lines 27-34).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Stebbins to include a memory and microprocessor in order to provide sophisticated monitoring and control functions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Neale et al (US Patent No. 6,389,226).
Regarding claim 9:	Sullivan teaches all of the above except the water heater includes an input device for receiving desired temperature settings from a user. 
	Neale teaches a tankless water heater similar to Sullivan including an input device for receiving desired temperature settings from a user (see column 4, lines 30-40).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Neale to include a user input temperature setting in order to allow the user to input the desired temperature. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Fabrizio (US Patent No. 7,779,790).
Regarding claim 10:
	Sullivan teaches all of the above except the water heater further comprises a pressure relief valve. 
	Fabrizio teaches a tankless water heater similar to Sullivan including a pressure relief valve (see column 8, line 62 - column 9, line 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the .

Claims 7, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Luppold et al (US PG Pub. No. 2011/0069943).
Regarding claims 7, 13 and 15-16
	Sullivan teaches all of the above except a portion of the channel is molded into each of the upper and lower portions of the molded body, wherein the channel becomes closed when the upper and lower portions are secured together, wherein the channel comprises a series of generally straight portions interconnected with curved portions, the straight and curved portions being molded into the body, wherein the molded body comprises an injection molded body and wherein the body comprises a polymer having an operating temperature range suitably high to accommodate a temperature of water it heats. 
	Luppold teaches a tankless water heater similar to Sullivan including a portion of the channel (1) is molded into each of the upper (4) and lower portions (5) of the molded body, wherein the channel becomes closed when the upper and lower portions are removably secured together (see paragraph 21), wherein the channel comprises a series of generally straight portions interconnected with curved portions, the straight and curved portions being molded into the body (see figure 3), wherein the molded body comprises an injection molded body (see paragraph 21) and wherein the body comprises a polymer (plastic) having an operating temperature range suitably high to accommodate a temperature of water it heats (inherent).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan with the teachings of Luppold to include upper and lower molded parts for the heating path in order to provide cheap easily manufactured and replaceable parts to serve as the heater housing.

Regarding claims 18-20:
	See claims 1, 4-5, 7, 15 and 17 addressed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutz et al (US Patent No. 9,574,792) - tankless water heater
Cezayirli et al (US Patent No. 6,701,069) - tankless water heater
Seitz et al (US Patent No. 6,246,831) - tankless water heater
Bolivar (US Patent No. 5,408,578) - tankless water heater
Jansen et al (US Patent No. 9,709,299) - tankless water heater with two molded halves.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762